FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

SERVICE EMPLOYEES INTERNATIONAL         
UNION; DAVID REGAN; ELISEO
MEDINA, as Trustees for SEIU
United Healthcare Workers– West
and fiduciaries of the SEIU United
Healthcare Workers–West and
Joint Employer Education Fund;
SEIU UNITED HEALTHCARE
WORKERS–WEST, an unincorporated
association and fiduciary of the
SEIU United Healthcare Workers–
West and Joint Employer
Education Fund; REBECCA COLLINS,
                                             No. 09-15855
as a participant in the SEIU
United Healthcare Workers–West                 D.C. No.
and Joint Employer Education               3:09-cv-00404-
Fund,                                           WHA
                Plaintiffs-Appellees,          OPINION
                  v.
NATIONAL UNION OF HEALTHCARE
WORKERS; JOHN BORSOS; AARON
BRICKMAN; GAIL BUHLER; WILL
CLAYTON; JOAN EMSLIE; GLENN
GOLDSTEIN; MARK KIPFER; GABRIEL
KRISTAL; PAUL KUMAR; BARBARA
LEWIS; FREJA NELSON; FRED
SEAVEY; IAN SELDEN; SAL ROSSELLI;
JOHN VELLARDITA; PHYLLIS
WILLETT,
             Defendants-Appellants.
                                        

                             4223
4224         SEIU v. NATIONAL UNION OF HEALTHCARE
        Appeal from the United States District Court
          for the Northern District of California
        William H. Alsup, District Judge, Presiding

                    Argued and Submitted
         January 14, 2010—San Francisco, California

                      Filed March 15, 2010

   Before: Myron H. Bright,* Michael Daly Hawkins, and
            Milan D. Smith, Jr., Circuit Judges.

                    Opinion by Judge Bright




   *The Honorable Myron H. Bright, Senior United States Circuit Judge
for the Eighth Circuit, sitting by designation.
            SEIU v. NATIONAL UNION OF HEALTHCARE           4227




                         COUNSEL

Jeffrey B. Demain (argued), Stephen P. Berzon, Peter D.
Nussbaum, Jonathan Weissglass, San Francisco, California,
Robert M. Weinberg, Leon Dayan, Washington, DC, Glenn
Rothner, and Emma Leheny, Pasadena, California, for the
plaintiffs-appellees.

Daniel Siegel (argued), Jose Luis Fuentes, and Dean Royer,
Oakland, California, for the defendants-appellants.


                          OPINION

BRIGHT, Circuit Judge:

   When a continuing dispute over policy matters resulted in
a final breakdown between the plaintiff Service Employees
International Union (“SEIU”), and the leaders and officers of
a local affiliate United Healthcare Workers (“UHW”), SEIU
imposed a trusteeship over UHW. In response, the leaders and
officers of UHW immediately resigned and organized a rival
union, National Union of Healthcare Workers (“NUHW”), to
compete with UHW for the representation of approximately
150,000 California healthcare workers. SEIU, UHW, and oth-
ers immediately brought suit seeking injunctive relief to
obtain restoration of its properties it alleged were illegally
taken by the former officers and leaders of UHW.
Defendants-appellants (the former officers, leaders, and
NUHW) appeal from the issuance of a temporary restraining
order (“TRO”), asserting that the district court lacks jurisdic-
4228            SEIU v. NATIONAL UNION OF HEALTHCARE
tion in these proceedings under section 301(a) of the Labor
Management Relations Act (“the Act”), 29 U.S.C. § 185(a).

   For the reasons explained below, we conclude that the TRO
is an appealable interlocutory order in the nature of a prelimi-
nary injunction, that this appeal is not moot, and that the dis-
trict court possessed jurisdiction under section 301(a). We
therefore affirm.

           I.    Background and Procedural History

A.     Background

   Plaintiff-appellee SEIU is an international labor organiza-
tion with approximately one-hundred-fifty local affiliates and
two million members. Plaintiff-appellee UHW is a local labor
organization affiliated with SEIU that represents approxi-
mately 150,000 healthcare workers. UHW has been a part of
SEIU since the 1930s.

   In recent years, the leaders of SEIU and UHW disagreed
over various policy matters not germane to this appeal. As a
result of those disagreements, SEIU decided to impose a trust-
eeship on UHW pursuant to the SEIU constitution, under
which SEIU would take full charge of the affairs of UHW.
Relevant to this appeal, Article VIII, Section 7 of the constitu-
tion provides:

     (c)    Upon the institution of the trusteeship, all mon-
            eys, books and property of the Local Union or
            affiliated body shall be turned over to the
            Trustee.

     ....

     (e)    The Trustee shall take possession of all the
            funds, books, papers and other property of the
            Local Union or affiliated body.
             SEIU v. NATIONAL UNION OF HEALTHCARE                 4229
   In the weeks and months preceding imposition of the trust-
eeship, the then-leaders of UHW, who are the individual
defendants-appellants in this suit, commenced a strategy to
vigorously resist the trusteeship, disrupt union operations, and
undermine the ability of any trustee to govern. For example,
some individual defendants established a shadow email sys-
tem through which they discussed how UHW should and
would resist imposition of the trusteeship. In short, the leaders
planned to orchestrate an ungovernable situation.

   Once the trusteeship was imposed on UHW in January
2009, the trustees relieved the individual defendants of man-
agement responsibility. Several of the individual defendants
departed their offices knowing that the offices were occupied
by stewards and rank-and-file members who had barricaded
themselves inside to resist the trusteeship. The district court
found credible evidence established that those remaining
inside removed or destroyed records and information. Further,
although the individual defendants may not have expressly
ordered or participated in the havoc, they anticipated the
likely course of events and expected havoc to ensue. UHW
information and property was removed or hidden with the
tacit approval of the individual defendants. After being
relieved of management responsibilities, the individual defen-
dants resigned from UHW completely and formed a new
union, defendant-appellant NUHW, to compete with UHW.

B.   Procedural History

   One day after imposition of the trusteeship, SEIU, UHW
and others1 brought an action in federal court against NUHW,
the former officers of UHW, and others.2 In the first of seven
claims,3 SEIU sought injunctive relief under section 301(a),
which provides:
  1
    Other plaintiff-appellees are individuals with ties to SEIU and UHW.
Except where noted, “SEIU” refers to plaintiffs-appellees collectively.
  2
    Collectively “appellants”.
  3
    Although unnecessary for our section 301 analysis, we record SEIU’s
other claims. SEIU’s second and third claims alleged that the individual
4230          SEIU v. NATIONAL UNION OF HEALTHCARE
     Suits for violation of contracts between an employer
     and a labor organization representing employees in
     an industry affecting commerce as defined in this
     chapter, or between any such labor organizations,
     may be brought in any district court of the United
     States having jurisdiction of the parties, without
     respect to the amount in controversy or without
     regard to the citizenship of the parties.

29 U.S.C. § 185(a).

   SEIU’s section 301(a) claim complained that the individual
defendants “obstructed the effectuation of the trusteeship” in
violation of the SEIU constitution. SEIU alleged that the indi-
vidual defendants refused to turn over to the trustee moneys,
books, and property of UHW as required by Article VIII, sec-
tion 7, of the constitution, and wrongfully retained or
destroyed UHW records and property. SEIU sought tempo-
rary and permanent injunctive relief restraining appellants
from “obstructing the effectuation of the trusteeship,” and
from “destroying, retaining, using, sharing, or failing to return
or protect UHW’s property,” including confidential informa-
tion. SEIU also sought relief requiring certain individual
defendants to vacate their positions as trustees of an SEIU
benefit fund.

  In March 2009, SEIU filed an ex parte application for a
TRO along with an order to show cause. Both sides briefed

defendants breached fiduciary duties under the Employee Retirement
Income Security Act (“ERISA”) and the Labor Management Relations
Act. The fourth claim alleged a breach of contract, including breach of
confidentiality agreements, in violation of California law. The fifth claim
alleged a breach of fiduciary duty in violation of California law. The sixth
claim alleged defendants wrongfully took property under California law
and sought specific recovery of materials, records, data, notes, correspon-
dence, blueprints, etc. The seventh claim sought damages for misappropri-
ation of trade secrets under California law. This last claim was later
dismissed by the district court as preempted by federal law.
             SEIU v. NATIONAL UNION OF HEALTHCARE                4231
the matter. Appellants disputed the district court’s jurisdiction
under section 301(a) to enjoin the individual defendants. On
April 9, 2009, following a two-day evidentiary hearing, the
district court granted the TRO. The district court determined
that SEIU established a likelihood of success on the merits of
their section 301(a) claim as well as a likelihood of irrepara-
ble injury if relief was denied. These conclusions are not chal-
lenged in this appeal. The district court rejected appellants’
jurisdictional challenge, determining that a section 301(a)
claim may be asserted against individual defendants so long
as only injunctive relief is sought. In the alternative, the dis-
trict court issued the TRO pursuant to its authority to manage
civil discovery.

   The TRO required appellants to (1) preserve UHW prop-
erty within their possession, custody and control; (2) return to
UHW all non-electronic UHW information; (3) duplicate all
electronic information on any electronic storage medium; and
(4) catalogue any withheld material. The TRO required com-
pliance with the majority of its provisions within one week,
but contained no expiration date. Instead, the TRO required
compliance with its orders “pending resolution of the motion
for a preliminary injunction,” which had not yet been filed.
On April 27, 2009, appellants timely appealed the TRO.

   Meanwhile, the attorneys for both sides set to work, filing
a deluge of motions and memoranda. In April 2009, the dis-
trict court issued two orders responding to appellants’
requests to modify the TRO. In May, the district court denied
appellants’ motion to dismiss the suit for lack of subject mat-
ter jurisdiction; the court concluded federal subject matter
jurisdiction was adequately pled under sections 301 and 5014
of the Act. On June 1, SEIU moved for a preliminary injunc-
  4
   Section 501 imposes fiduciary duties on the “officers, agents, shop
stewards, and other representatives of a labor organization.” 29 U.S.C.
§ 501(a). The TRO was not sought or issued under section 501 and so we
do not address it here.
4232            SEIU v. NATIONAL UNION OF HEALTHCARE
tion and a few days later the district court denied appellants’
motion to stay the TRO pending appeal. This court denied
appellants’ motion to stay the TRO on July 1.

   On July 27, the district court granted the preliminary
injunction in part. In so doing, the court substantially relied on
its findings and conclusions contained in the TRO. The pre-
liminary injunction “confirm[ed] the essential findings of the
TRO” and “carri[ed] forward several governing principles
from the TRO.” (Order Granting In Part Mot. For Prelim. Inj.
at 4, 8, July 27, 2009). The preliminary injunction also
adopted definitions articulated in the TRO. Of special impor-
tance to SEIU’s motion to dismiss this appeal, the preliminary
injunction states, “all defendants in this action remain subject
to paragraph three of the TRO and subsequent orders regard-
ing the imaging of electronic devices.” Id. at 17 (emphasis
added).

  The preliminary injunction was not appealed and litigation
has continued without pause since July 2009. On December
14, 2009, after the parties briefed the appeal and oral argu-
ment was scheduled, SEIU moved this court to dismiss the
appeal as moot. We deferred consideration of this motion
until oral argument and address it below.

     II.     Appellate Jurisdiction and Standard of Review

   Although the parties have agreed that the TRO is an appeal-
able interlocutory order, we nonetheless verify our jurisdic-
tion to review the TRO in light of SEIU’s motion to dismiss
this appeal as moot. See Bova v. City of Medford, 564 F.3d
1093, 1095 (9th Cir. 2009) (stating that an appellate court has
an independent obligation to inquire into its jurisdiction). We
conclude that this TRO is an appealable interlocutory order
and that this appeal is not moot.

A.         The TRO is an appealable interlocutory order

   [1] Appellate courts possess jurisdiction of appeals from
interlocutory orders of the district courts pertaining to injunc-
            SEIU v. NATIONAL UNION OF HEALTHCARE             4233
tions. 28 U.S.C. § 1292(a)(1). Ordinarily, temporary restrain-
ing orders are not appealable interlocutory orders. Bennett v.
Medtronic, Inc., 285 F.3d 801, 804 (9th Cir. 2002). But “the
fact that an order is simply denominated as a ‘temporary
restraining order’ does not end our inquiry. It is the essence
of the order, not its moniker, that determines our jurisdiction.”
Id. (citation omitted); see also Negrete v. Allianz Life Ins. Co.
of N. Am., 523 F.3d 1091, 1097 (9th Cir. 2008) (“[W]e are not
bound by what a district court chooses to call an order
. . . .”).

   [2] An order denominated a TRO that possesses the quali-
ties of a preliminary injunction is a reviewable interlocutory
order. Bennett, 285 F.3d at 804. Where a district court holds
an adversary hearing and the basis for the court’s order was
strongly challenged, classification as a TRO is unlikely.
Sampson v. Murray, 415 U.S. 61, 87-88 (1974). Likewise,
where the duration of the order exceeds the ordinary duration
for TROs as set forth in the Federal Rules of Civil Procedure,
classification as a TRO is unlikely. Bennett, 285 F.3d at 804.
In Bennett, both parties had the opportunity to file extensive
written materials and present oral argument, and the district
court granted temporary relief for three times the period pro-
vided by Fed. R. Civ. P. 65. Id. Thus we held the order was
“akin to a preliminary injunction” and reviewable under 28
U.S.C. § 1292(a)(1). Id.

   [3] The circumstances here are analogous to those in Ben-
nett. Both parties filed written memoranda regarding the pro-
priety of the TRO. Indeed, appellants’ submissions contested
the district court’s jurisdiction under section 301. Also signifi-
cant is that the court held a two-day evidentiary hearing and
that the TRO does not contain an expiration date within the
duration for restraining orders set forth in the federal rules.
See Fed. R. Civ. P. 65. Under these circumstances, we con-
clude the TRO is an appealable interlocutory order.
4234         SEIU v. NATIONAL UNION OF HEALTHCARE
B.     The appeal is not moot

   As previously observed, SEIU moved this court to dismiss
the appeal as moot in December 2009. SEIU argues that the
district court’s subsequent order granting a preliminary
injunction against appellants “superseded” the TRO and ren-
dered this appeal moot. We disagree and deny SEIU’s motion.

   [4] “The test for mootness of an appeal is whether the
appellate court can give the appellant any effective relief in
the event that it decides the matter on the merits in his favor.
If it can grant such relief, the matter is not moot.” Garcia v.
Lawn, 805 F.2d 1400, 1402 (9th Cir. 1986); see also Pub.
Util. Comm’n of the State of Cal. v. FERC, 100 F.3d 1451,
1458 (9th Cir. 1996) (“The court must be able to grant effec-
tive relief, or it lacks jurisdiction and must dismiss the
appeal.”). As explained below, the preliminary injunction did
not preclude the possibility of granting appellants effective
relief.

   [5] SEIU’s complaint seeks permanent injunctive relief
under section 301(a) and there is no indication that SEIU has
abandoned this claim. Additionally, the preliminary injunction
was issued by the district court pursuant to section 301(a).
Thus, our resolution of the jurisdictional issue has relevance
to the ongoing litigation.

   [6] Moreover, and essential to our determination here, in
the preliminary injunction the district court explicitly pre-
served a portion of the TRO as still effective after issuance of
the injunction. The preliminary injunction states, “all defen-
dants in this action remain subject to paragraph three of the
TRO and subsequent orders regarding the imaging of elec-
tronic devices.” (Order Granting In Part Mot. For Prelim. Inj.
at 17). Thus it seems the TRO has not expired and remains
enforceable. Compare Am. Tunaboat Ass’n v. Brown, 67 F.3d
1404, 1407 (9th Cir. 1995) (holding plaintiff’s appeal of the
denial of a preliminary injunction moot where defendant’s
            SEIU v. NATIONAL UNION OF HEALTHCARE             4235
directive no longer in effect), with Negrete, 523 F.3d at 1098
(holding appeal from injunction not moot where the order
remained viable and enforceable against the defendant). Con-
trary to SEIU’s argument, the TRO was not completely super-
seded by the preliminary injunction. And because there
remains the possibility of providing appellants effective relief,
the controversy over the district court’s subject matter juris-
diction is not moot.

   The cases relied on by SEIU do not convince us otherwise.
SEIU relies on Schainmann v. Brainard, 8 F.2d 11 (9th Cir.
1925), to argue that an appeal from a TRO is rendered moot
by the subsequent issuance of a preliminary injunction. While
such a claim is usually correct, that reliance here is misplaced.
In Schainmann, the district court granted a TRO pending reso-
lution of a temporary injunction. 8 F.2d at 12. Then the dis-
trict court granted a preliminary injunction which superseded
the TRO. Id. Schainmann does not support SEIU’s argument
that this appeal is moot because there, the preliminary injunc-
tion swallowed the whole of the TRO. That is not so here.

   SEIU also relies on the Second Circuit’s opinion in Glen-
Arden Commodities, Inc. v. Costantino, 493 F.2d 1027 (2d
Cir. 1974). In that case, appeal was taken from three tempo-
rary restraining orders, which “by their own terms were effec-
tive only pending determination of the motion for injunctive
relief.” Id. at 1030 (quotation omitted). After appeal was
taken, the district court issued a preliminary injunction, which
was then appealed. Id. The Second Circuit held that appeal
from the temporary restraining orders was moot because the
district court had subsequently rendered its decision on the
preliminary injunction. Id. And this was true even though the
TROs were otherwise appealable as preliminary injunctions.
Id. at n.2. Although Glen-Arden may seem to answer the
mootness question in SEIU’s favor, we find distinguishable
one crucial circumstance: unlike the TROs in Glen-Arden, the
TRO here remained in force after issuance of the preliminary
injunction, at least in part, because the district court expressly
4236        SEIU v. NATIONAL UNION OF HEALTHCARE
noted the TRO’s continued effectiveness in the text of the
injunction. We thus reject SEIU’s arguments that we must
dismiss this appeal as moot.

   Turning to our posture on review, although we ordinarily
review the grant or denial of injunctive relief for abuse of dis-
cretion, Am. Trucking Ass’ns., Inc. v. City of Los Angeles, 559
F.3d 1046, 1052 (9th Cir. 2009), here the issue is jurisdiction
which we review de novo, see Ting v. AT&T, 319 F.3d 1126,
1134-35 (9th Cir. 2003) (“We review any determination
underlying the grant of an injunction by the standard that
applies to that determination”); Building Material & Dump
Truck Drivers, Local 420 v. Traweek, 867 F.2d 500, 505 (9th
Cir. 1989) (reviewing subject matter jurisdiction under section
301 de novo).

                        III.   Discussion

    In 1947, Congress enacted the Labor Management Rela-
tions Act in order to promote industrial peace. See United
Ass’n of Journeymen & Apprentices of the Plumbing & Pipe-
fitting Indus. v. Local 334, 452 U.S. 615, 623 (1981) (“Local
334”). During the preceding years, “the effects of industrial
strife [had] brought our country to the brink of general eco-
nomic paralysis.” H.R. Rep. 80-245, at 3 (1947). Congress
believed that comprehensive legislation was needed “to define
clearly the legitimate rights of employers and employees in
their industrial relations.” Id.

   [7] Section 301(a) of the Act provides for federal jurisdic-
tion in “suits for violation of contracts between an employer
and a labor organization . . . or between any such labor orga-
nizations.” 29 U.S.C. § 185(a). But “the legislation does more
than confer jurisdiction . . . . It expresses a federal policy that
federal courts should enforce these agreements on behalf of or
against labor organizations and that industrial peace can be
best obtained only in that way.” Textile Workers Union v. Lin-
coln Mills, 353 U.S. 448, 455 (1957). In other words, section
              SEIU v. NATIONAL UNION OF HEALTHCARE                   4237
301(a) has a substantive as well as a jurisdictional component.
See id. at 456 (stating the substantive law in suits under sec-
tion 301(a) is federal law).

   The Supreme Court has instructed that section 301 “is not
to be given a narrow reading.” Smith v. Evening News Ass’n,
371 U.S. 195, 199 (1962). On several occasions, the Court has
affirmed the principle first expressed in Lincoln Mills, 353
U.S. at 451, that section 301(a) “authorizes federal courts to
fashion a body of federal law.” See Lingle v. Norge Div. of
Magic Chef, Inc., 486 U.S. 399, 403 (1988); Int’l Broth. of
Elec. Workers v. Hechler, 481 U.S. 851, 855 (1987); Com-
plete Auto Transit, Inc. v. Reis, 451 U.S. 401, 405 (1981);
Local 334, 452 U.S. at 627; Int’l Union, United Auto., Aero-
space & Agric. Implement Workers v. Hoosier Cardinal
Corp., 383 U.S. 696, 701 (1966). At the same time the Court
has admonished federal courts not to engage in a “freewheel-
ing inquiry” into what might be the most desirable rule irre-
spective of congressional pronouncements. Reis, 451 U.S. at
406 (quotation omitted).5

   [8] Here, there is no dispute that the SEIU constitution is
a “contract between labor organizations,” within the bailiwick
of federal courts. See Local 334, 452 U.S. at 623 (holding that
union constitutions are “contracts between labor organiza-
tions” within section 301(a)). The SEIU constitution is an
agreement between the international union and its local affili-
ates, providing jurisdiction over, and the rights of, its local
  5
    While we recognize that we must pay deference to congressional inten-
tion, see Reis, 451 U.S. at 406, the parties have not provided, nor could
we discern, express congressional pronouncements on the propriety of
injunctive relief against individual union members under section 301(a).
One exchange in the House of Representatives indicates, but does not con-
clusively establish, that injunctive relief may be appropriate in some cir-
cumstances. 93 Cong. Rec. 3656-3657 (1947) (describing the LMRA as
contemplating “not only the ordinary lawsuits for damages but also such
other remedial proceedings, both legal and equitable, as might be appro-
priate in the circumstances”).
4238        SEIU v. NATIONAL UNION OF HEALTHCARE
unions. 2008 SEIU Constitution and Bylaws, Art. III, Art.
XV. Thus, SEIU’s claim against the individual defendants is
for breach of an “interunion contract,” see Wooddell v. Int’l
Broth. of Elec. Workers, Local 71, 502 U.S. 93, 101 (1991),
and ostensibly within section 301(a).

   [9] Despite the Court’s pronouncements on the breadth of
section 301(a), the Court has approached in measured fashion
the applicability of section 301(a) to actions against individual
union members. For example, in Atkinson v. Sinclair Refining
Co., the Court held that section 301(a) does not authorize a
damages action against individual union members when their
union is liable for violating a no-strike clause in a collective
bargaining agreement. 370 U.S. 238, 247-48 (1962). In Reis,
the Court held that section 301(a) does not sanction damages
actions against individual employees for violating the no-
strike provision of a collective-bargaining agreement, whether
or not their union participated in or authorized the strike. 451
U.S. at 417. Reis expressly left open the issue of whether sec-
tion 301(a) permits federal jurisdiction in actions against
union members seeking injunctive relief for breach of a union
constitution. Id. at 415 n.17. But as Atkinson and Reis illus-
trate, the Court does not rush to provide a federal forum under
section 301(a) in actions against individual union members.

   [10] Since Reis, the Second and Eleventh Circuits have
expressly held that section 301(a) permits injunctive suits
against individual defendants for violations of a union consti-
tution. Shea v. McCarthy, 953 F.2d 29, 32 (2d Cir. 1992);
Int’l Union of Elec. v. Statham, 97 F.3d 1416, 1421-22 (11th
Cir. 1996). In Shea, the Second Circuit found that permitting
jurisdiction over union officials in suits under section 301(a)
seeking equitable relief would promote accountability, stabil-
ity, and other interests. 953 F.2d at 32. In Statham, the Elev-
enth Circuit considered an international union’s dispute with
local officials, “rather than a strictly internal dispute within
the local.” 97 F.3d at 1422. These decisions directly support
            SEIU v. NATIONAL UNION OF HEALTHCARE             4239
SEIU’s contention that the district court had jurisdiction to
issue the TRO.

   [11] Other circuit courts have permitted section 301(a)
actions against individual union members without expressly
considering whether section 301(a) provides jurisdiction over
individual union members or former officers. See Int’l Bhd. of
Boilermakers v. Local Lodge D354, 897 F.2d 1400, 1401-02
(7th Cir. 1990) (concluding the district court had jurisdiction
to entertain a suit brought by an international union under sec-
tion 301 against a former local affiliate and its officers); Tile,
Marble, Terrazzo, Finishers, Int’l Union v. Local 32, 896
F.2d 1404, 1416 (3d Cir. 1990) (“Local 32”) (affirming an
equitable judgment under section 301(a) against the former
officers of a local affiliate); Hansen v. Huston, 841 F.2d 862,
863-64 (8th Cir. 1988) (holding section 301(a) jurisdiction
existed in a dispute between an international and a local union
which arose under the union constitution and affirming a pre-
liminary injunction against the suspended board members of
the local); Catalytic, Inc. v. Monmouth & Ocean County Bldg.
Trades Council, 829 F.2d 430, 434 (3d Cir. 1987) (upholding
an injunction issued under section 301 against a local union
and its individual officers); Consolidation Coal Co. v. Local
1702, United Mineworkers, 683 F.2d 827, 829-30 (4th Cir.
1982) (rejecting the argument that section 301(a) precluded a
district court from issuing civil contempt fines against union
officials for disobeying the court’s back-to-work order
because the power to fine is based on the power to fashion
equitable relief). Although these decisions did not directly
address the propriety of section 301(a) jurisdiction over indi-
vidual defendants in actions for breach of a union constitu-
tion, they demonstrate that federal courts have applied section
301(a) in a manner similar to the district court here. Thus in
its order issuing the TRO, the district court was not without
support in concluding that a section 301 claim “may be
asserted against individual defendants so long as only injunc-
tive relief is sought.”
4240          SEIU v. NATIONAL UNION OF HEALTHCARE
   Against this backdrop, appellants argue that this court fore-
closed section 301(a) jurisdiction over individual union mem-
bers in Building Material & Dump Truck Drivers, Local 420
v. Traweek, 867 F.2d 500 (9th Cir. 1989).

   Appellants assert that Traweek stands for the proposition
that a union cannot sue one of its members under section
301(a). Further, appellants argue that we affirmed this propo-
sition in Breda v. Scott, 1 F.3d 908 (9th Cir. 1993). SEIU
responds that Traweek and Breda are distinguishable because
those cases concerned section 301(a) actions for damages, not
injunctive relief. We agree with SEIU.6

   Our decision in Traweek arose from a union’s action
against two former officers of a local union for misuse of
union funds and other violations of union rules, which
resulted in an order directing the former officers to repay
$55,000 to the union. 867 F.2d at 503-05. On appeal, the offi-
cers challenged the district court’s subject matter jurisdiction.
Id. at 505. The Traweek court broadly framed the section
301(a) issue as whether the statute “contemplates a suit
brought by a union against an individual union member for
breach of internal union rules.” 867 F.2d at 507. This court’s
analysis focused on language in Supreme Court decisions
describing the purpose of section 301(a) as focusing on the
accountability of unions, not union members. Id. We also
expressed concerns with creating a federal forum for every
“minor infraction of union rules” and “internal squabble[ ].”
  6
    We note that the question dividing the parties here has divided our dis-
trict courts as well. Here, the district court’s order granting the TRO con-
cludes that a section 301 claim may be asserted against individual
defendants so long as only injunctive relief is sought. But another district
court has held that Traweek prohibits unions from seeking injunctive relief
against a member under section 301. See SEIU v. Rosselli, 2008 WL
3342721, at *4 (C.D. Cal. July 22, 2008). See also Int’l Bhd. of Elec.
Workers v. Dueck, 148 F. Supp. 2d 955, 963 (D. Ariz. 2000) (stating
Traweek held that a union’s lawsuit against one of its members does not
fall within the ambit of section 301).
             SEIU v. NATIONAL UNION OF HEALTHCARE                4241
Id. at 508. In discussing Reis, we explained that the Court’s
“primary focus . . . was on Congress’ intent to immunize indi-
vidual members from a [section 301] suit.” Id. at 508. Thus
in our evaluation of the union’s action for damages we held
that the district court lacked subject matter jurisdiction over
the union’s section 301(a) claim.

   We acknowledge that Traweek broadly framed the issue
before it. But neither the question of injunctive relief, nor cir-
cumstances similar to this case were before us. Traweek con-
cerned individual wrongs and individual liability. In such
cases, there is good reason to deny jurisdiction. See id.
(expressing concern with creating a federal forum for every
internal squabble and infraction). Here we have not the per-
sonal liability of one or two former officers, but a contest
between two unions competing for the hearts and minds of the
rank and file. The TRO was issued because of conduct by for-
mer officers and leaders of a local union who left that union
and organized a new competing union.

   Moreover, in Traweek this court had the benefit of the
Supreme Court’s decisions in Reis and Atkinson, which thor-
oughly explained that Congress, in enacting section 301,
intended to shield individual members from financial liability.
But Reis made no pretensions of determining the question of
injunctive relief. See 451 U.S. at 415 n.17 (“[W]e have no
occasion to decide that issue now.”). We believe that ques-
tions of jurisdiction under section 301(a) are best approached
piecemeal. Because the matter of injunctive relief was not
before this court in Traweek, we conclude that Traweek does
not foreclose SEIU from seeking injunctive relief.7

  Having concluded that Traweek does not dispose of this
appeal, we must consider whether section 301(a) provides
federal jurisdiction for an international union’s action for
  7
   This same reasoning distinguishes Breda. See 1 F.3d at 909 (giving
passing mention to Traweek in a suit for damages under section 301(a)).
4242        SEIU v. NATIONAL UNION OF HEALTHCARE
breach of the union constitution against the former officers of
a local union.

   [12] We agree with the Eleventh Circuit in Statham that
section 301(a) jurisdiction is proper in a case such as this. In
Statham, an international union brought suit against former
local union officers who had sold real estate the international
union claimed belonged to it. 97 F.3d at 1417. The interna-
tional union filed suit in federal court asserting breach of fidu-
ciary duty under 29 U.S.C. § 501, breach of contract under
section 301(a), and numerous state law claims. Id. at 1418.
The district court dismissed the suit for lack of jurisdiction,
concluding that section 301(a) does not permit suits by a
union against individuals. Id. The Eleventh Circuit reversed,
holding jurisdiction under section 301(a) was proper where
the union sought equitable relief against the former officers.
Id. at 1422.

   We agree with Statham for several reasons. First, we find
persuasive the Second Circuit’s reasoning in Shea that the
“interests of accountability, consistency, conformity and sta-
bility [in labor relations] will be served if union officials who
violate obligations” under the union constitution are subject to
suit under section 301(a). 953 F.2d at 32; see also Smith, 371
U.S. at 200 (discussing these considerations). SEIU seeks the
return of moneys, books, and property that rightfully belong
to UHW and to prevent the use of confidential information in
the ongoing struggle between UHW and the newly formed
NUHW, which is controlled by the former officers of UHW.
Providing a federal forum for injunctive relief against the for-
mer officers and leaders of UHW promotes the stability of the
parent-local relationship and the representation of rank-and-
file members.

   Second, permitting section 301(a) jurisdiction here pro-
motes a consistent forum for labor disputes. In Kinney v.
International Brotherhood of Electrical Workers, 669 F.2d
1222, 1229 (9th Cir. 1981), this court held that section 301(a)
            SEIU v. NATIONAL UNION OF HEALTHCARE           4243
allowed a union member to bring suit in federal court against
his union for breach of the union constitution. And federal
courts have jurisdiction to review trusteeships to insure that
they were imposed for legitimate purposes. See Lynn v. Sheet
Metal Workers’ Int’l. Ass’n, 804 F.2d 1472, 1480 (9th Cir.
1986); Local 32, 896 F.2d at 1410-11. As such, “it makes no
sense to require [a union] to seek equitable relief from the
wrongdoing individuals in a separate forum, where different
rules of law might apply.” Shea, 953 F.2d at 33.

   Third, we do not believe that permitting suits for injunctive
relief will involve the federal courts in every “minor infrac-
tion of union rules” and “internal [union] squabble[ ].”
Traweek, 867 F.2d at 508. Certainly, the costs of litigation
and the high bar to obtaining injunctive relief are deterrents.
Additionally, we see no flood of litigation in the Second and
Eleventh Circuits which already permit suits like the one here.
Moreover, any concerns are outweighed by the circumstances
here: in resisting the trusteeship, the individual defendants
went so far as to orchestrate the removal and destruction of
documents rightfully belonging to the local union. Preventing
our district courts from enjoining such behavior frustrates the
Act’s purpose of promoting industrial peace.

   [13] Finally, we are guided by the principles that section
301(a) is not to be interpreted narrowly and that section
301(a) contemplates that federal courts fashion a body of law
for the enforcement of contracts between labor organizations.
See Lincoln Mills, 353 U.S. at 451. Here, SEIU and the
newly-formed NUHW are actively engaged in a struggle over
representation of the 150,000 members of UHW. This strug-
gle began when the individual defendants, who were in con-
trol of an SEIU affiliate (UHW), vigorously opposed
imposition of a trusteeship under the SEIU constitution. The
federal responsibility in promoting industrial peace and in
providing a forum for disputes concerning union constitutions
requires federal courts have jurisdiction to provide injunctive
relief where an international union brings an action against
4244          SEIU v. NATIONAL UNION OF HEALTHCARE
the former officers of a local affiliate for breach of the union
constitution.8

   AFFIRMED.

   MOTION TO DISMISS DENIED.




  8
    We reject appellants’ argument that the district court cannot order
injunctive relief against NUHW because enforcement against the individ-
ual defendants who control NUHW effectively enjoins NUHW. See Fed.
R. Civ. P. 65(d)(2) (stating injunction binds persons in active concert or
participation with the parties). We reject appellants’ failure-to-exhaust-
intraunion-remedies argument on the ground that it was not raised below.
See Rothman v. Hosp. Serv. of S. Cal., 510 F.2d 956, 960 (9th Cir. 1975)
(“It is a well-established principle that in most instances an appellant may
not present arguments in the Court of Appeals that it did not properly raise
in the court below.”). Moreover, appellants have not explained what reme-
dies were not exhausted or how intra-union remedies apply to individuals
who have resigned from the union.